Fourth Court of Appeals
                                San Antonio, Texas
                                      March 22, 2018

                                    No. 04-17-00689-CR

                                  Antoinette MARTINEZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR12772B
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                      ORDER
       The appellee’s first motion for extension of time is GRANTED. The appellee’s brief is
due on May 4, 2018.

                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of March, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court